          Case 3:19-cv-01072-JAG Document 14 Filed 07/23/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


ROBERT BRIGGS,

    Plaintiff,
                                                    CIVIL NO. 19-1072(JAG)
                 v.

ALICIA M. SANTOS-IRIZARRY, et al.,

    Defendants.



                                    PARTIAL JUDGMENT
           Pursuant to Plaintiff’s Notice of Voluntary Dismissal, Docket No. 12, Judgment is
hereby entered DISMISSING WITHOUT PREJUDICE Plaintiff’s case against co-Defendants
Mark T. Schneid, Esq.; David Segale, Esq.; Pedro F. Soler, Esq.; Barbara Briggs, Esq.; and Alicia
M. Santos Irizarry, Esq. Accordingly, any claim against the unknown spouses of these co-
Defendants and their conjugal partnerships are similarly DISMISSED WITHOUT PREJUDICE.


IT IS SO ORDERED.
In San Juan, Puerto Rico this Tuesday, July 23, 2019.


                                                        s/ Jay A. Garcia-Gregory
                                                        JAY A. GARCIA-GREGORY
                                                        U.S. DISTRICT JUDGE
